Citation Nr: 0308240	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  A notice of disagreement was 
received in May 1999, a statement of the case was issued in 
June 1999, and a substantive appeal was received in July 
1999.  The veteran testified at a personal hearing at the RO 
in September 1999. 


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years thereafter, nor is hepatitis C 
otherwise related to the veteran's active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Among other things, the 
new law expanded VA's duties to assist and notify a claimant 
who is seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001 (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of these regulations  is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance the VA will provide to a claimant who 
files a substantially complete application for VA benefits.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

A review of the record demonstrates that all available 
service medical records have been included in the record, as 
well as all VA examination reports, VA outpatient treatment 
records, and private treatment records and opinions.  
Additionally, as the record shows that the veteran has been 
afforded a VA examination and opinions have been obtained in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for hepatitis C.  The 
discussions in the March 1999 rating decision, the June 1999 
statement of the case, and the August 2002 supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In a November 2002 letter, the Board 
informed the veteran of what evidence was needed from him to 
support his claim and where to send such information.  The 
Board also advised the veteran of his and the VA's respective 
responsibilities in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Prior to entering service, the veteran underwent a right 
herniorrhaphy in June 1961.  Inpatient records from M.H.N.C. 
do not indicate that any blood transfusions occurred.

Service medical records show that the veteran underwent 
physical examinations for enlistment in August 1968 and for 
release from active duty in March 1970.  Both examinations 
were negative for diagnosis of hepatitis.  Treatment notes 
reflect two oral surgeries in July 1969.

In January 1976, the veteran underwent back surgery.  
Inpatient records do not indicate that any blood transfusions 
were accomplished during the course of treatment.

Outpatient treatment records from F.F.B., M.D. in December 
1987 indicate the veteran had complaints that he slept a lot, 
falls asleep at his desk, and sleeps when driving.  The 
veteran reported that he never had his thyroid checked.  The 
pertinent assessment was sleep disturbance-rule out 
hypothyroidism.

The veteran underwent back surgery in January 1989.  He 
received blood transfusion of three units auto blood, i.e., 
his own blood was used in the transfusions.

The veteran received a letter from the American Red Cross in 
November 1992, informing him that his blood tested positive 
for antibodies to the hepatitis C virus.  A supplemental test 
for anti-HCV was also possible.  The letter explained that 
positive test results usually mean either a past or present 
infection with the hepatitis C virus.

A private medical record dated in December 1992 is to the 
effect that the veteran reported having a blood transfusion 
in connection with surgery in 1976.

Records indicate that the veteran sought treatment from 
S.L.S., M.D. in January 1993.  He reported a history of 
fatigue for some time, particularly in the last five or six 
years, which he attributed to chronic vasomotor rhinitis and 
other ears, nose, and throat problems.  He disclosed that he 
falls asleep during the day quite easily.  He denied any 
history of hepatitis with jaundice.  He was unaware of any 
abnormal liver function tests in the past.  Recent tests 
showed a SGPT of 40 and cholesterol and triglycerides were 
mildly elevated.  He indicated two orthopedic surgeries.  He 
reported receiving four units of blood in connection with a 
1976 procedure, but Dr. S. noted that the records of that 
surgery did not document any transfusion.  After the second 
surgery, the veteran experienced unexplained fevers, but his 
doctors felt that might be a side effect of medication.  The 
veteran reported that he consumes minimal alcohol.  He noted 
no unusual travel exposure except for Vietnam.  He reported 
intermittent fatigue, somewhat cyclical in nature.  
Otherwise, his health is stable.  Dr. S. observed no 
peripheral stigmata of liver disease.  The liver span was 12 
centimeters (cm).  There was sharp liver edge, but not 
nodular.  No splenomegaly was noted.  Abdominal examination 
was otherwise negative.  The assessment was hepatitis C 
serology, minimally abnormal liver function tests.  He 
concluded that the veteran may have a very low grade, 
chronic, persistent hepatitis, but he doubted chronic active 
hepatitis.  Alternatively, he concluded, that the veteran 
could simply have fatty infiltration, given his triglyceride 
elevation.

K.R.C., M.D. submitted a report in June 1998 in support of 
the veteran's application for "Agent Orange benefits."  Dr. 
C. indicated that he has known the veteran since October 
1990.  In reviewing his history, Dr. C. noted that the 
veteran has hepatitis C with slight elevation of liver 
enzymes.

C.G.K., M.D. examined the veteran in September 1999.  The 
veteran reported no symptoms other than extreme fatigue.  He 
has not noticed any jaundice or any change in his stool.  He 
denied any drug use or promiscuity.  He indicated that he had 
a lot of dental work done in Vietnam and surgical procedures 
in 1976 and 1989.  The veteran opined that since he had no 
symptoms after his one transfusion during back surgery, that 
he probably acquired hepatitis C during dental procedures in 
Vietnam.  Examination of the veteran showed no jaundice, 
although he did have muddy sclera.  Liver edge was not 
palpable; it did not appear to be tender.  There did not 
appear to be any ascites or any evidence of any portal 
hypertension.  Review of recent laboratory tests did not 
indicate an elevation of any of the liver enzymes other than 
a mild elevation of SGOT.  Hyperbilirubinemia was not shown.  
The veteran denied any increase in the color of his urine or 
concentration.  The assessment was hepatitis C as ascertained 
by blood examinations.  Dr. K opined that hepatitis C was 
more likely than not caused by the dental work and probably 
poor antiseptic technique on the instruments while stationed 
in Vietnam.  This opinion was based on the veteran's lack of 
recollection of any symptoms to suggest that he acquired the 
disease at that time.

The veteran testified in a RO hearing in September 1999.  The 
testimony indicates as follows:

After finding out that he had antibodies to Hepatitis C, he 
consulted an internist, who recommended a liver biopsy.  
(Transcript (T.) at p.1)  The veteran has not had a liver 
biopsy done because of the invasive nature of the procedure 
and the questionable effect of Interferon.  The veteran feels 
that he contacted the virus in Vietnam because of the dental 
work he had there and the higher incidence of Hepatitis C 
among Vietnam veterans as compared to the general population 
(8 % versus 1.8 %).  A lot of blood was "interchanged" 
through minor cuts on razor grass too.  (T. at p. 2)  The 
veteran has undergone two back surgeries.  He had a blood 
transfusion in 1975.  He had another in 1989, but he gave his 
own blood for that.  (T. at p. 3)  He was healthy before 
going to Vietnam; he played college football at a Division II 
school and was voted most valuable player in his senior year.  
When he came home from Vietnam, within the first year he had 
severe headaches, which have persisted since then.  He has 
had problems with fatigue for at least ten years and it has 
gotten more noticeable lately.  The veteran has other 
symptoms, such as stiff, aching joints and the whites of his 
eyes becoming yellow, which they have done within the last 15 
years.  (T. at p. 5)

The veteran underwent a VA compensation and pension (C&P) 
physical examination in December 1999.  The veteran gave a 
history of being in infantry in Vietnam for ten months.  He 
indicated that he ran patrols, lived in foxholes and bunkers, 
strung wire, and built bunkers while there.  He denied being 
wounded, but reported routinely experiencing cuts from 
various materials.  The veteran denied IV drug use, tattoos, 
jail time, nasal cocaine, and homosexual activity.  He 
reported only modest alcohol intake and no unusual number of 
sexual partners.  He indicated he had upper molars extracted 
in Vietnam, but could not remember the techniques or the 
facility very well.  Examination revealed no evidence of any 
stigmata of liver disease other than lab tests, which showed 
elevated liver enzymes in a fluctuating manner.  Fatigue was 
present, but other occupational changes were related to other 
non-service connected diseases.  The examining physician's 
impression was that he could  not find any historical cause 
for hepatitis C other than the reported dental episode in 
Vietnam, which is more likely than not to have been the 
source of the infection.

In January 2000, the veteran was again examined by Dr. S.L.S.  
He indicated that he reviewed the veteran's claim file before 
and after seeing the veteran.  Dr. S. noted initially that he 
had seen the veteran in January 1993 for a private 
consultation.  Review of the records showed a remote inguinal 
hernia repair in 1961 with no apparent blood transfusions.  
Also noted were back surgeries in 1976 with no mention of 
blood transfusion and a back surgery in 1989 with an 
autotransfusion, and dental care in 1969.  The veteran denied 
intravenous drug use or subcutaneous injections of drugs at 
any time.  He denied use of cocaine.  He reported that to the 
best of his knowledge, none of his sexual partners were 
infected with hepatitis C virus.  He denied current vomiting, 
hematemesis, melena, abdominal colic or other forms of 
abdominal pain.  He  reported fatigue with an element of 
weakness and mild depression.  The veteran had no 
occupational exposure to blood.  He denied abuse of alcohol.  
Following physical examination, the assessment was chronic 
hepatitis C, manifested by a positive C RNA b DNA-minor 
elevation of liver function tests, almost certainly secondary 
to the chronic hepatitis C.  

Dr. S. indicated that hepatitis C is typically transmitted by 
contaminated blood.  The most common form of transmission is 
with drug abuse, typically shared needles and occasionally 
through use of nasal cocaine.  Dr. S. found that these risk 
factors did not apply to the veteran.  He indicated that he 
carefully reviewed the veteran's sexual history and concluded 
that he did not engage in high-risk behavior.  He opined that 
it is highly unlikely that the veteran acquired the virus by 
sexual transmission.  Dr. S. stated that if the veteran's 
self-reported history of receiving blood transfusions 
following his back surgery was accurate, than this was the 
most likely means by which he would have acquired the 
infection.  He indicated that a person could potentially 
become infected by dental equipment or by an infected dental 
professional not wearing gloves at the time of oral surgery.  
Statistically this was not as likely, but could not be ruled 
out.  Dr. S. determined that the field conditions in Vietnam, 
specifically cuts sustained in the field, certainly were 
conducive to possible transmission of the virus.  Dr. S. 
concluded that the probability that the veteran acquired 
hepatitis C during his first back surgery is greater than the 
probability that he acquired it in Vietnam.  However, absent 
any confirmation that he did receive blood transfusions, Dr. 
S. opined that it was equally as likely that the illness was 
acquired in service as outside of service.  The veteran did 
not appear to manifest significant hepatosplenomegaly 
failure.  It is probable that the hepatitis C is a 
contributing factor in the veteran's fatigue.

J.R.B., M.D. provided a VA fee basis medical opinion in June 
2000.  Dr. B. reviewed the veteran's claim file and noted 
that he had reported having received blood transfusion in 
January 1976, but later recanted.  Review of the medical 
record documenting the January 1976 back surgery indicated a 
discectomy at L3-4, removal of posterior elements at L4 and 
posterior fusion from L3 to L5 using right autogenous right 
iliac bone crest was performed.  The records made no mention 
of blood transfusions in the operative report and Dr. S. 
could not find the anesthesia records, which would refer to 
any blood transfusions had any been done.  Since the blood 
transfusions in 1989 were autotransfusions, they would not be 
pertinent.  Dr. S. stated that the reference to "bleeders 
that were clamped and cauterized" was not indicative of 
blood transfusions being done.

J.L., a family nurse practitioner, reviewed the veteran's 
medical records in August 2002.  J.L. noted that the veteran 
indicated on three occasions that he had blood transfusions 
with his back surgery in 1976, but subsequently reported that 
he was not given blood at that time.  J.L. noted preoperative 
lab results were normal and post-operative lab results showed 
HCT was 29.  The veteran was discharged on ferrous gluconate.  
Based on her experience as a post-operative registered nurse 
from the late 1970s through the late 1980s, J.L. opined that 
it was more likely than not that the veteran did receive 
blood transfusions due to anemia in 1976 as the veteran 
originally stated.  J.L. based her opinion on the evidence of 
post-operative low hematocrit and the standard of care for 
post-operative anemia.

In November 2002, a letter was received from B.P.S., M.D. 
along with an attached communication from the veteran in 
which the veteran identified Dr. S. as the doctor who 
operated on him in 1976.  Dr. S. indicated in his letter that 
his Blood Bank does screening of all blood donors and that it 
was more likely than not that the veteran did not receive 
hepatitis C infection from his blood transfusions there.  Dr. 
S. further stated that "almost certainly" the veteran 
became infected with hepatitis C as a result of his service 
in Vietnam.  

Also of record are copies of medical literature submitted by 
the veteran in connection with his claim.  These items set 
forth the history of hepatitis C infection, detection 
techniques, recognized risk factors, etc. recognized by the 
medical community. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that the record reveals a current 
diagnosis of hepatitis C, which is reflected by serologic 
tests, as well as liver function tests.  The essential 
question for consideration is whether the hepatitis C is 
related in any manner to his active duty service.  The Board 
acknowledges the veteran's strong belief that his hepatitis C 
is related to either dental procedures including injections 
or to cuts from what the veteran testified to as "razor 
grass" in Vietnam.  However, although the veteran may 
testify as to factual incidents which he is aware of, 
questions of medical causation must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the present case, it is clear that the underlying question is 
medical in nature.  After reviewing the various items of 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
hepatitis C. 

The veteran's service records do not show a health-care 
related medical specialty.  Service medical records do 
document dental procedures for removal of teeth, but there is 
nothing from these records to suggest any blood transfusion.  
The veteran's contention that because the procedures were 
conducted in Vietnam they must have been under non-sterile 
conditions is pure speculation.  There is no reason from the 
record to believe that any inservice medical procedure or any 
post-service medical procedure were not conducted under 
medically acceptable conditions.  

It appears from the record that many of the contentions and 
medical opinions have centered on a 1976 post-service back 
surgery and the possibility that blood transfusions were done 
in connection with that procedure.  The veteran has reported 
the 1976 transfusion to medical personnel several times over 
the years and even testified that he received a transfusion 
at that time.  While one medical record from Dr. B. in June 
2000 includes a comment that the veteran later denied that he 
had received a transfusion in 1976, the veteran has 
consistently reported the 1976 transfusion throughout the 
appeal.  In fact, the veteran has submitted a November 2002 
letter from the physician who conducted the 1976 surgery.  
That physician did not deny that there were any transfusions, 
but merely stated that he did not believe that the veteran 
received the hepatitis C infection from the transfusions 
there since all blood was screened.  This also seems to 
support to some degree the fact that there was a blood 
transfusion after service.  As to the opinion from this 
doctor that all blood was screened, the Board believes that 
the totality of the evidence does not support such a finding.  
In this regard, medical literature submitted by the veteran 
during the course of the appeal is to the effect that 
individuals who had blood transfusions prior to about 1989 to 
1992 have a much higher risk of hepatitis, and it appears to 
be well-accepted that the reason for this higher risk is that 
there was no effective blood screening for hepatitis prior to 
that time.  Therefore, the November 2002 opinion by Dr. S. 
regarding a link to service appears to be of diminished 
probative value. 

It is true that the available records of the 1976 surgery do 
not clearly show that there were any transfusions.  It 
appears that certain records which would have showed a 
transfusion are no longer available.  However, as already 
noted, the veteran has testified as to the transfusion and 
has reported it on various occasions to medical care 
providers.  Other medical care personnel appear to believe 
that the veteran probably did receive a transfusion in 1976, 
while others do not appear to share that view because there 
is no actual documentation of such in contemporaneous medical 
records.  Nevertheless, Dr. S. in his November 2002 letter 
appears to be under the assumption that there was a 
transfusion.  Based on the evidence of record, the Board 
believes that it is more likely than not that there was a 
1976 transfusion. 

At any rate, what the Board is presented with in this case is 
a situation where a veteran has been diagnosed with hepatitis 
C and no definite connection to a risk factor has been shown.  
However, the fact that the etiology of the hepatitis has not 
been clearly shown does not lead to the conclusion that it 
must therefore be related to his active duty service many 
years before.  The very literature submitted by the veteran 
lists a number of potential risk factors.  Some of these risk 
factors have been discounted by medical personnel based 
solely on denials from the veteran as to lifestyle.  The risk 
factor of a blood transfusion has been discounted by some 
examiners based on a lack of actual documentation of the 
transfusion, although other examiners believe that the 
transfusion in 1976 would have been likely and although the 
veteran himself has reported such transfusions, including 
under oath in connection with his personal hearing.  

It appears that those medical opinions of record which do 
suggest a link to service are all based on an assumption that 
there was no transfusion in 1976.  A December 1999 VA 
examiner offered such an opinion, but it appears from his 
report that the veteran did not report the 1976 transfusion 
to him.  Others point to a lack of contemporaneous records of 
the transfusion.  

In order for a claimant to prevail in a claim for VA 
benefits, the must at least be a state of approximate balance 
of the positive evidence with the negative evidence.  38 
U.S.C.A. § 5107(b).  However, the Board declines to find that 
a situation exists in this case.  Where, as here, there is 
evidence of a current medical disability, but with an unknown 
time of infection, it would be pure speculation to attribute 
the disorder to an incident of service as opposed to other 
non-service risk factors.  The medical literature of record 
recognizes that in a number of cases the risk factor leading 
to infection is simply not known.  At any rate, while the 
fact that there was a blood transfusion after service in 1976 
is not conclusively shown, the preponderance of the evidence 
appears to support such a finding, and it further appears 
that this particular type of a risk factor is assumed to have 
been present, the consensus of the medical opinions of record 
is that such a post-service transfusion would be a more 
likely cause of the hepatitis than the inservice dental 
procedures.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

